ELECTRONIC RECORD
                                                                                Ifrfr7*/ft

COA#        01-13-01022-CR                        OFFENSE:        29.03 (Aggravated Robbery)

            Steve Lee Dorsey v. The State of
STYLE:      Texas                                 COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    209th District Court


DATE: 11/20/2014                    Publish: NO   TC CASE #:      1249910




                          IN THE COURT OF CRIMINAL APPEALS


           Steve Lee Dorsey v. The State of
STYLE:     Texas                                       CCA#:           tWI'tt
          APPBLlAS/t\                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _                                                SIGNED:                           PC:_

JUDGE:                                                 PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                              ELECTRONIC RECORD